Title: Benjamin Franklin and John Foxcroft: Commission to James Parker, 10 July 1764
From: Franklin, Benjamin,Foxcroft, John
To: Parker, James


[July 10, 1764]
Benjamin Franklin and John Foxcroft Esquires His Majesty’s Deputy Postmaster General of all his Majesty’s Dominions on the Continent of North America.

To all to whom these Presents shall come: Greeting. Know ye That we the said Benjamin Franklin and John Foxcroft reposing special Trust and Confidence in James Parker of Woodbridge in New Jersey, Gentleman, and having received good Testimony of his Fidelity and Loyalty to his Majesty and of his Ability and Sufficiency to execute the Office and Duties required of a Secretary, Comptroller, Accomptant, and Receiver General of the General Post Office do by these presents nominate and appoint him our Secretary Comptroller, Accomptant and Receiver General, with full power to demand, receive, examine, correct and allow, the Monthly Bills call’d Comptrollers Bills, and the Quarterly and General Accounts of the several Deputy Postmasters in every Province relating to the Postage of Letters; and to demand recover and receive for us, the Ballance from such Accounts arising and proper Discharges thereupon to give and generally to do and perform every other Matter and Thing that to the Office and Duty of Secretary, Comptroller, Accomptant and Receiver General of the General Post-Office doth or may Appertain, under such Instructions Restrictions and Orders as he shall from time to time receive from us: And we do hereby authorize the said James Parker to have, hold, exercise and enjoy the said Offices, with all the Powers Privileges Benefits and Advantages thereunto belonging, from the Day of the Date hereof, for and during the Term of three Years, or till he receive a new Commission from us, or till this present Commission be superseded; Hereby strictly charging and requiring all Officers and others employ’d in and about the Posts already settled or to be settled in any part of his Majesty’s said Provinces and Dominions in North America, or in Relation to the Revenue arising by the Post of Letters therein; from time to time to render their Accounts regularly and duly according to their Instructions to the said James Parker, and to pay unto him the Ballances thereof, and to observe and obey his Orders and Directions relating to their Accompts and Remittances. And we do also hereby give and grant unto him the said James Parker, for his Care, Pains and Trouble in the Execution of the Offices and Trust hereby granted and committed unto him, the Yearly Salary of Eighty Pounds Sterling to commence from the Date hereof, which Salary he is to receive or be allowed in his Accounts. And we do hereby revoke and make null and void from the Day of the Date hereof all and every other Constitution and Appointment to the same Office made given or granted by us, or any former Deputy Postmaster General, to the said James Parker, or to any other Person or Persons whatsoever, In Witness whereof, we the said Benjamin Franklin and John Foxcroft, have hereunto set our Hands, and caused the Seal of our Office to be Affixed this tenth Day of July One thousand seven Hundred and Sixty four in the fourth Year of his Majesty’s Reign.
B FranklinJ. Foxcroft
 
Endorsed: Commission to Mr Parker
